DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 24,33,34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Milstein (US 5802763 A) in view of Bergevin (US 5586408 A).
 	For claim 24, Milstein teaches a method of creating a sod mat at an end-use site, the sod mat initially including a plurality of rectangular turf sections (as shown in fig. 3 and col. 4, lines 55-66) of predetermined widths and lengths (col. 4, lines 55-66) laid end to end in a plurality of parallel and adjacently located rows so as to cover a desired surface area, the turf sections including a reinforcing root permeable mat (80), a layer of growth media (90) located on the reinforcing root permeable mat, and natural plants having roots (60) extending downwardly through the layer of growth media and through the reinforcing root permeable mat (col. 4, lines 1-6), the method comprising: 
prior to laying the turf sections at the end-use site, removing from a bottom surface thereof a removable root permeable backing (70) that resides below the reinforcing root permeable mat and through which some roots of the natural grass plants have also grown, whereby the removing of the removable root permeable backing from the turf section causes at least a portion of said some roots to be removed from the corresponding turf section (as the seeds grow into plants, a root layer will form and be located below the removable root permeable backing), thereby to promote faster subsequent grow-in of the natural plants of the turf sections at the end-use site (functional recitation to which the step of removing the backing would promote new root growth at the end-use site).  
	However, Milstein is silent about the natural plants being grass; the reinforcing root permeable mat including a plurality of upwardly directed synthetic fibers, hence, the 
Bergevin teaches a sod mat for sports usage, the sod mat of Bergevin comprising natural grass plants (120), a reinforcing root permeable mat (112) including a plurality of upwardly directed synthetic fibers (imitation grass blades 110), a layer of growth media (118) located on the reinforcing root permeable mat and surrounding the upwardly directed synthetic fibers, and the natural grass plants having roots extending downwardly through the layer of growth media alongside the upwardly directed synthetic fibers (figs. 1A,6). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to grow grass plants as taught by Bergevin in the method of creating a sod mat of Milstein and using the sod mat as an athletic turf as taught by Bergevin, depending on the user’s preference to use the sod mat of Milstein for sport surface or other application, for the sod mat of Milstein can grow grass and be taken to the outdoor environment such as a stadium and placed therein. 
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a plurality of upwardly directed synthetic fibers as further taught by Bergevin in the sod mat of Milstein as modified by Bergevin in order to provide added structural support to the natural grass and to provide artificial grass that resembles natural grass in the event some of the natural grass dies. 

For claim 33, Milstein as modified by Bergevin teaches the method as described above but is silent about wherein the layer of growth media comprises sand.  In addition to the above, Bergevin teaches the layer of growth media comprises sand (col. 7, lines 55-67, col. 8, lines 1-27). it would have been obvious to one having ordinary skill in the art at the time the invention was made to include sand as further taught by Bergevin in the layer of growth media of Milstein as modified by Bergevin in order to provide added support and better drainage to the plants and mat/turf. 
For claim 34, Milstein teaches a method of creating a sod mat at an end-use site from a plurality of turf sections of predetermined widths and lengths (fig. 3 and col. 4, lines 55-66), comprising: wherein each turf section includes, 
1) a reinforcing root permeable mat (80), 
2) a removable5U.S. Application No. 16/275,540Method For Relocating Turf Surface Our Ref. TLC-124Jroot permeable backing (70) located below the reinforcing root permeable mat, 
3) a layer of growth media (90) located on the reinforcing root permeable mat, 

5) the natural plants including a root layer located below the removable root permeable backing (as the seeds grow into plants, a root layer will form and be located below the removable root permeable backing), for each turf section, 
removing the removable root permeable backing therefrom (col. 4, lines 62-66), whereby the removal also causes the root layer to be simultaneously removed therefrom (implied because the roots will be attached to the backing 70, thus, removing the backing will remove at least some roots), thereby to promote new root growth of the natural plants once installed at the end-use site (functional recitation to which the step of removing the backing would promote new root growth at the end-use site); and
installing the plurality of turf sections (col. 2, lines 10-15, propagating the plants in the sod mats to an outdoor area on the ground; col. 4, lines 20-25, installing the sod mats in an outdoor environment; claims 12-14 claimed “installation” of the sod mat), each with the removable root permeable backing and the root layer removed therefrom (as stated in col. 4, lines 62-66), at the end-use site to create the turf that includes natural plants (col. 1, lines 15-23). 
However, Milstein is silent about the layer of growth media comprising sand; the natural plants being grass, the growth media surrounding the upwardly directed synthetic fibers and the natural grass plants, and the end-use site being an athletic turf that includes natural grass plants and is suitable for subsequent use an athletic playing surface.

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to include sand as further taught by Bergevin in the layer of growth media of Milstein in order to provide added support and promote better drainage to the plants and mat/turf.
	In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to grow grass plants as taught by Bergevin in the method of creating a sod mat of Milstein as modified by Bergevin and using the sod mat as an athletic turf as taught by Bergevin, depending on the user’s preference to use the sod mat of Milstein for sport surface or other application, for the sod mat of Milstein can grow grass and be taken to the outdoor environment such as a stadium and placed therein.	
	Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a plurality of upwardly directed synthetic fibers as further taught by Bergevin in the sod mat of Milstein as modified by Bergevin in order to provide added structural support to the natural grass and to provide artificial grass that resembles natural grass in the event some of the natural grass dies.
Claims 25 & 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Milstein as modified by Bergevin as applied to claim 24 above, and further in view of Loads (US 3863388 A).
	For claim 25, Milstein as modified by Bergevin teaches the method as described above and further teaches prior to the laying of the turf sections end to end in a plurality of parallel and adjacently located rows so as to cover a desired surface area, growing the turf sections at a first site (col. 3, lines 33-37, col. 4, lines 29-33, of Milstein at the factory or the outdoor propagation environment). 
 	However, Milstein as modified by Bergevin is silent about the growing the turf sections (col. 2, lines 23-44) at a first site on a compacted subsurface having a root impermeable barrier located thereon, such that the removable root permeable backing resides above the root impermeable barrier during the2U.S. Application No. 16/275,540 Method For Relocating Turf SurfaceOur Ref: TLC-124Jgrowing and serves as the bottom of the turf sections, thereby to facilitate the subsequent harvesting and transporting of the turf sections to the end-use site.  
	Loads teaches a method of creating a turf surface comprising the step of growing the turf sections at a first site on a compacted subsurface (col. 5, lines 15-19, the foundation) having a root impermeable barrier (1) located thereon, such that the removable root permeable backing (2) resides above the root impermeable barrier during the2U.S. Application No. 16/275,540Method For Relocating Turf Surface Our Ref: TLC-124Jgrowing and serves as the bottom of the turf sections. It would have been an obvious substitution of functional equivalent to substitute growing the turf sections in carrier in an indoor environment with growing the turf sections at an outdoor first site on a compacted subsurface having a root impermeable barrier located thereon as taught by Loads, since a simple substitution of one known element for another would obtain 
	For claim 26, Milstein as modified by Bergevin and Loads would result in wherein the removable root permeable backing (of Milstein) resides in direct contact with the root impermeable barrier (as taught by Loads).  
	Response to Arguments
Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive.
 	Applicant argued that Milstein teaches the use of "raw spent mushroom growth" media or material (see claims 1, 5, 12, 13, and 14) wherein this phrase is defined as "Mushroom growth media that has supported 3 to 4 crops of mushrooms and has been steam sterilized to destroy mushroom mycelium, weed seed, and pathogens." (emphasis added) (See col. 2, lines 40-44.) Moreover, the "mushroom growth media," before becoming "raw and spent" is defined as "a material consisting of a manure component," and Milstein cites horse, cow, chicken, and other animals as "manures useful in the invention." (See col. 2, lines 34-38). Thus, Milstein requires collecting a lot of manure, using the manure, and then steam sterilizing the used manure. Milstein is not interested in creating an athletic turf at an end-use site, wherein the turf is suitable for subsequent use as an athletic playing surface. Milstein uses the phrase "plant sod mat" in the title and in the specification, but Milstein does not teach an athletic surface of natural grass plants. Instead, Milstein teaches the creation of multiple portable mats that are suitable for various plants other than natural grass, for retail sales.

	While Milstein described how he makes his growth media, the invention is about a method of creating a sod mat for various outdoor applications or environment and not about a method of making growth media. This is clear in the title of the invention and reinstated throughout the patent. For example, col. 1, lines 14-22, discuss the background of the invention where Milstein stated that sod mats and rolls are notoriously well known to be used in the plant industry for various outdoor applications 
	Milstein did not specifically state that the end-use site is an athletic turf. However, as stated in the rejection, Bergevin was relied on for teaching using sod mats for athletic turf environment for subsequent use as an athletic playing surface. Thus, one of ordinary skill in the art would combined Milstein with Bergevin to use the method of creating sod mat of Milstein in a sport environment or an athletic turf depending on the user’s preference to use the sod mat of Milstein for sport surface or other application, for the sod mat of Milstein can grow grass and be taken to the outdoor environment such as a stadium and placed therein.
In regard to applicant’s comment of “Instead, Milstein teaches the creation of multiple portable mats that are suitable for various plants other than natural grass, for retail sales”, the examiner did not find any excerpts in Milstein that said “other than natural grass” as alleged by applicant. As a matter of fact, Milstein stated in col. 2, lines 63-65, the types of plants that can be grown with his method, which natural grass is perennial plant and can also be considered as ornamental plants too. Thus, clearly, Milstein never stated “other than natural grass”. 
Applicant argued that Milstein is not combinable with the alternative embodiment of Bergevin, as shown in Figs 7 A and 7B thereof (the relocatable embodiment of Bergevin), or any part of Bergevin for that matter. More specifically, the Office Action fails to sufficiently articulate an objective reason why a person of ordinary skill would make the relied-upon combination of these two prior art references, in order to achieve the claimed subject matter. The conclusory statement in the last full paragraph of page 9 of the Office Action is insufficient.

Applicant argued that still further, neither Milstein nor Bergevin teaches the removing of a removable root permeable backing from each of a plurality of turf sections, wherein the removing occurs prior to installing of the plurality of turf sections at the end-use site. So even if these two references were to be combined, the resultant hypothetical combination would still lack the claimed removing feature. This rejection of claim 24 is improper and should be withdrawn.

	As stated in the above rejection, Milstein clearly teaches a removable root permeable backing (70) from each of a plurality of turf sections, wherein the removing occurs prior to installing of the plurality of turf sections at the end-use site (fig. 3 and col. 4, lines 55-66). 
	Applicant argued that even further, amended claim 24 now expressly recites that the reinforcing root permeable mat includes upwardly directed synthetic fibers. This means that, as amended, claim 24 should now be allowable over the purported combination of Milstein and Bergevin. And the same conclusion also applies to dependent claim 33.

	As stated in the above rejection, Bergevin teaches the upwardly directed synthetic fibers in his athletic turf surface. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a plurality of upwardly directed synthetic fibers as further taught by Bergevin in the sod mat of Milstein as modified by Bergevin in order to provide added structural support to the 
Applicant argued that Loads fails to teach this removal feature. Actually, Loads teaches the opposite of the present invention, because Fig. 3 of Loads shows the addition of a "shallow intervening layer 8 of a loosely discrete material which will offer no harmful resistance to the eventual withdrawal therefrom of any grass roots which have grown into the layer 8." In contrast, the goal with claimed invention is not to withdraw the root layer, but instead to break it from the turf section, so that new and more robust roots will grow at the end-use site.

	Loads was not relied on for the concept of removal feature because Milstein already teaches this concept. As stated in the rejection, Loads was relied on for a teaching of a method of creating a turf surface comprising the step of growing the turf sections at a first site on a compacted subsurface (col. 5, lines 15-19, the foundation) having a root impermeable barrier (1) located thereon, such that the removable root permeable backing (2) resides above the root impermeable barrier during the2U.S. Application No. 16/275,540Method For Relocating Turf Surface Our Ref: TLC-124Jgrowing and serves as the bottom of the turf sections. Thus, one of ordinary skill in the art would rely on Loads’ teaching and substitute growing the turf sections in carrier in an indoor environment with growing the turf sections at an outdoor first site on a compacted subsurface having a root impermeable barrier located thereon as taught by Loads, since the end predictable results would be that both steps would result in growing and harvesting the turf sections so as to be transported to the designated or final site). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
	In regard to applicant’s comment of “In contrast, the goal with claimed invention is not to withdraw the root layer, but instead to break it from the turf section, so that new 
Applicant argued that the Office Action fails to cite a sufficient rational basis for making the relied-upon combination of Milstein, Bergevin, and Loads. Even more importantly, even if these three references were to be combined, the hypothetical result would still fail to include the removing from the bottom of a plurality of turf sections a removable root permeable backing, to enhance new root growth at the end-use site.

	As stated in the above rejection, the examiner has provided proper sufficient rational basis to combine Loads, e.g. substitute growing the turf sections in carrier in an indoor environment with growing the turf sections at an outdoor first site on a compacted subsurface having a root impermeable barrier located thereon as taught by Loads, since the end predictable results would be that both steps would result in growing and harvesting the turf sections so as to be transported to the designated or final site). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
	In addition, Loads was not relied on for the removable root permeable backing as appeared to be argued by applicant. Milstein teaches the removable root permeable backing, thus, there is no need to rely on Loads or Bergevin for this step. 
Applicant argued that for many of the same reasons set forth above with respect to claim 24, and also because added claim 34 separately recites a combination of patentable features, applicant respectfully asserts that claim 34 also patentably defines over the cited prior art.

	As stated in the above rejection, Milstein in view of Bergevin teaches new claim 34. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Son T Nguyen/Primary Examiner, Art Unit 3643